Citation Nr: 1047920	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the proceeding has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain treatment records from the VA 
Medical Centers in Iowa City, Iowa and Livermore, California and 
to obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
VA's duty to assist includes obtaining records in the custody of 
a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2010); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding 
that where VA medical treatment records are material to the issue 
on appeal and are not included within the claims file, a remand 
is necessary to acquire such VA records, because VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees).  The duty to assist also 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran testified during his October 2009 Board hearing, and 
the March 2007 VA examiner provided, that the Veteran has sought 
treatment for his hearing loss at the Iowa City VA Medical Center 
since June 2000.  He also indicated seeking medical treatment at 
the Livermore, California VA Medical Center in 1991.  These 
treatment records, however, have not been associated with the 
claims file.  As such, on remand, the RO should obtain treatment 
records from the Iowa City VA Medical Center from 2000 until the 
present and the Livermore VA Medical Center from 1991.  Any 
negative response regarding attempts to obtain these records 
should be fully documented and the Veteran should be notified.  

Additionally, the Veteran was afforded a VA examination in March 
2007.  In pertinent part, the examiner observed that the 
Veteran's hearing was normal at his separation examination for 
his period of service from August 1967 to June 1969.  She noted 
that the Veteran was followed at the Iowa City VA Medical Center 
since June 2000 for hearing problems.  The examiner noted the 
Veteran's contentions that he experienced hearing problems since 
the 1970s but that this problem had worsened in the last 5 to 6 
years.  The examiner also acknowledged that the Veteran had in-
service noise exposure, to include his combat service in Vietnam.  

Following a review of the Veteran's medical history and a 
physical examination, the examiner diagnosed the Veteran with 
mild to moderately-severe sensorineural hearing loss in the right 
ear and moderate to severe sensorineural hearing loss in the left 
ear.  Given the Veteran's normal hearing at separation, the 
examiner opined that the Veteran's hearing loss is not a result 
of his military service.  

The Board notes that prior to November 1967, audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards must be converted 
to ISO-ANSI standards.  The Veteran's enlistment examination is 
dated in July 1965.  The audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (15)
30 (35)

The ASA results are the figures on the left of each column and 
are not in parentheses.  The converted standards set by the ISO- 
ANSI are represented by the figures in parentheses.  There is no 
mention in the March 2007 examination report as to whether the 
examiner converted the July 1965 audiogram results in reaching 
her opinion that the Veteran's hearing loss is not related to his 
service.  On remand, the examiner should convert these audiogram 
results and comment on any change in the Veteran's hearing from 
service entrance to discharge.  
 
Additionally, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also observes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  In this case, the March 2007 VA examiner 
found that the Veteran's current hearing loss was not related to 
service because there was no hearing loss noted at his separation 
examination.  However, the examiner did not provide any 
explanation regarding the Veteran's period of service other than 
the lack of medical evidence of hearing loss in service.  As 
noted above, the law does not necessarily require that hearing 
loss manifest in service.  It would have been helpful had the 
examiner brought her expertise to bare in this manner regarding 
medically known or theoretical causes of sensorineural hearing 
loss or described how hearing loss which results from acoustic 
trauma generally presents or develops in most cases, as 
distinguished from how hearing loss develops from other causes, 
in determining the likelihood that current hearing loss was 
caused by noise exposure or acoustic trauma in service as opposed 
to some other cause.

The Board also notes the January 1991 Application for Medical 
Benefits that the Veteran submitted during his October 2009 Board 
hearing.  In this Application, the Veteran sought treatment for a 
hearing impairment problem in 1991.  He indicated that he 
experienced hearing problems since service discharge and believed 
these problems were due to in-service acoustic trauma.  The 
Veteran also testified during his October 2009 Board hearing that 
he was exposed to acoustic trauma throughout his military career.  
He also indicated experiencing some hearing problems in service, 
to include after sustaining injuries from a mortar attack, but 
did not fully recognize his hearing loss until many years after 
service.  The Veteran's statements describing his symptoms as 
well as his noise exposure are considered to be competent 
evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  He is also found to be credible in 
these statements.  On remand, the examiner should comment on the 
Veteran's statements in rendering the medical opinion.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's hearing loss.  Therefore, in order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Obtain treatment records from the VA 
Medical Center in Iowa City, Iowa from 
2000 to the present as well as any 
treatment records from the VA Medical 
Center in Livermore, California from 1991.  

2.	The RO should refer the Veteran's claims 
folder to the March 2007 VA examiner or, 
if she is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any bilateral hearing loss.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
statements.  The examiner should convert 
any audiometric results using ASA 
standards to ISO-ANSI standards in order 
to facilitate data comparison, and he or 
she should provide an interpretation of 
any audiometric findings contained on a 
graph. 

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due 
to significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he is competent to attest to 
factual matters of which he had first-hand 
knowledge. 

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current hearing loss is causally or 
etiologically related to his military 
service from August 1967 to June 1969, 
including noise exposure.  In so doing, 
the examiner should discuss medically 
known or theoretical causes of hearing 
loss and describe how hearing loss which 
results from noise exposure generally 
presents or develops in most cases, as 
distinguished from how hearing loss 
develops from other causes, in determining 
the likelihood that current hearing loss 
was caused by noise exposure during the 
Veteran's period of service as opposed to 
some other cause. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]"  38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review. 

3.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


